FILED
                              NOT FOR PUBLICATION                           FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 BENJAMIN PEREZ-LOPEZ; et al.,                     No. 07-74492

               Petitioners,                        Agency Nos. A096-361-925
                                                               A096-361-926
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Benjamin Perez-Lopez and Fabiola Perez, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen proceedings to apply for protection under the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SS/Research
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen, He v.

Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and we deny the petition for

review.

       The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen as untimely because Petitioners filed it more than ninety days after the final

order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i). The exception to the time

limit based on changed country conditions does not apply because Petitioners did

not present material evidence of changed country conditions that was not available

and could not have been presented at the previous proceeding. See 8 C.F.R.

§ 1003.2(c)(3)(ii); He, 501 F.3d at 1132-33. Moreover, Petitioners failed to

include the appropriate application along with their request to apply for CAT relief.

See 8 C.F.R. § 1003.2(c)(1).

       PETITION FOR REVIEW DENIED.




SS/Research                               2                                     07-74492
SS/Research   3   07-74492